United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1680
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Robert Cyril Davisson,                  *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 28, 2010
                                Filed: February 4, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Robert Cyril Davisson (Davisson) was charged with manufacturing and
distributing marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(a)(B); and with
possessing a firearm in furtherance of a drug trafficking crime, in violation of 18
U.S.C. § 924(c). His counsel moved to suppress all evidence obtained from a search
of Davisson’s home, and requested a hearing under Franks v. Delaware, 438 U.S. 154
(1978). After the district court1 denied the motions, Davisson unconditionally pled
guilty to both charges. The court sentenced Davisson (who was then represented by

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
different counsel) to 120 months in prison, the statutory minimum. On appeal,
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that Davisson’s original counsel was ineffective in allowing
Davisson to plead guilty without preserving the suppression issue for appeal.

       Claims of ineffective assistance of counsel are usually best litigated in 28
U.S.C. § 2255 proceedings, see United States v. Ramirez-Hernandez, 449 F.3d 824,
826-827 (8th Cir. 2006), and may be considered on direct appeal only in exceptional
circumstances, see United States v. Cook, 356 F.3d 913, 919-20 (8th Cir. 2004)
(declaring ineffective-assistance claims are properly addressed on direct appeal only
where the record has been fully developed, a plain miscarriage of justice would
otherwise result, or trial counsel’s ineffectiveness is readily apparent). We find no
exceptional circumstances in this case, and we decline to address Davisson’s
ineffective-assistance claim on direct appeal.

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issue. We grant counsel’s motion to
withdraw, and we affirm the judgment.
                      ______________________________




                                         -2-